Citation Nr: 1004371	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bladder 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for a prostate 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for impotency, to 
include as secondary to service-connected disability.

4.  Entitlement to an increased rating for low back pain 
with right L4 radiculopathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the claims at issue.  When this case was 
previously before the Board in September 2008, it was 
remanded for additional development of the record.  

In September 2008, the Board also denied claims for service 
connection for bilateral hearing loss, a left knee 
disability, bilateral ankle disabilities and for a 
disability manifested by poor blood circulation in the legs, 
as well as claims for increased ratings for left shoulder 
impingement syndrome, a left hip disability and a right knee 
disability.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
a bladder disability, a prostate disability and for 
impotence, all to include on a secondary basis.  He also 
claims that a higher rating is warranted for his low back 
condition.  The Board notes that the Veteran was afforded a 
VA genitourinary examination in April 2005.  The impression 
was prostatism.  The examiner commented that the Veteran's 
impotence was at least as likely as not secondary to his 
depression, his chronic low back pain (for which service 
connection is in effect) and possible prostatitis.  
Following another VA genitourinary examination the next 
month, the impression was history of enlarged prostate.  It 
was also noted that the Veteran claimed erectile dysfunction 
at times.  The examiner concluded that the bladder problem, 
the prostate problem and impotency were not at all likely to 
be due to his service-connected disabilities.  No rationale 
was provided for either opinion.  

In claims involving service connection on a secondary basis, 
it must be determined whether a service-connected disability 
either caused or aggravated another condition.  In this 
case, the medical opinions of record only addressed the 
question of causation.

The Board notes that the Veteran was scheduled for VA 
examinations in September and October 2009, but that he 
failed to report for them.  In December 2009, the Veteran 
wrote the VA and stated he was willing to report for the 
examination.  He reported he was in a severe depression and 
could not respond to the previously scheduled examinations.  

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action 
as follows:

1.  Obtain current treatment records from 
the Syracuse VA Medical Center dating 
since February 2009.

2.  The Veteran should be afforded a VA 
genitourinary examination by a physician 
to determine the nature and etiology of 
any bladder or prostate disability and 
impotence.  All necessary tests should be 
performed and the results reported.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

Following examination of the Veteran and 
review of the claims file, the examiner 
should provide a diagnosis for any 
bladder and prostate disability 
identified.  The examiner is requested to 
provide an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
that the Veteran's bladder disability, 
prostate disability, or impotence is 
related to service, or if any of his 
service-connected disabilities caused or 
aggravates (permanently worsened the 
underlying disorder beyond its normal 
course) his bladder disability, prostate 
disability, or impotence.  If a service-
connected disability aggravates the 
bladder disability, prostate disability, 
or impotence, the examiner should 
specify, if possible, the degree to which 
the disability is aggravated.  The 
rationale for any opinions expressed 
should be set forth.  

3.  The Veteran should be afforded a VA 
spine examination to determine the 
nature and extent of his low back 
disorder.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed and the results reported.

The examiner should comment on any 
functional impairment due to pain and 
the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability; and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  

4.  Following completion of the above, 
the RO/AMC should review the evidence 
and determine whether the Veteran's 
claims may be granted.  If not, he and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


